20

21

22

23

24

25

Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 reclP= FRED

 

 

 

 

 

 

 

anton@antonewing.com.
(619)719-9640

Plaintiff in propria persona

THE UNITED STATES FEDERAL DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

Anton Ewing, an individual, Civil Case No.: '19CV1172 CAB BGS

Plaintiff, COMPLAINT

V5.

, . TCPA 47 USC §227(b)(1)(A
Direct Merchant Funding, Inc., a New §227(b)(A(A)

York Corporation; TCPA 47 USC §227(c)(5)
Direct Merchant Funding Group, LLC,
a Florida limited liability company;

Defendants.

 

Plaintiff Anton Ewing (“Plaintiff’), complains against Defendant Direct

Merchant Funding, Inc., a New York corporation (“DIRECT MERCHANT

PLAINTIFF’S INITIAL COMPLAINT - 1

 

 

FUNDING”), and Direct Merchant Funding Group, LLC, a Florida limited liability

Jun 21 2019
Anton Ewing (not an attorney) SOUTHERN DISTRICT DF CALIFORNIA
3077 Clairemont Drive #372 BY sl jennifer DEPUTY
San Diego, CA 92117

 
10

1h

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.2 Page 2 of 49

company (DMF), (collectively, Direct Merchant Funding and DMF are referred to
as “Defendants” herein), and alleges as follows:

I. INTRODUCTION
1.  Plaintiffis not an attorney. Plaintiff is not a lawyer. Plaintiff is not a
member of any State Bar. See attached order from 18-cv-1455-LAB from the
Honorable Chief Judge Larry A. Burns.
2. In 2018, John DiCanio was the CEO of First Premier Funding, LLC, which
this Plaintiff sued and obtained a default against in 18-cv-01063 AJB. Then he set
up DMF from Florida and Direct Merchant Funding, Inc from New York and
called Plaintiff in 2019.
3. Then DMF called again, and again and again.
4. Nick Gallo is an employee of Direct Merchants Funding, Inc.
5. Nick Gallo is an employee of DMF.
6. Nick Gallo called, on behalf of and at the direction of Defendants, Plaintiff
Ewing’s DNC registered cellular phone (619-719-9640) on June 20, 2019, from his
illegally spoofed phone number of 619-310-0069.
7. Plaintiff was called by Defendants on June 20, 2019, six times.
8. Nick Gollo, on behalf of Defendants, called Plaintiff on June 20, 2019 from
631-636-3976, from 877-386-3464, and from 619-310-0069.

9. Consent to be called for solicitation purposes is an affirmative defense that

PLAINTIFF’S INITIAL COMPLAINT -2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

23

 

 

Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.3 Page 3 of 49

Defendants must prove.

10. Plaintiff does not have to prove an absence of consent to being called.

11. Defendant Direct Merchant Funding Group, LLC, a Florida LLC was
formed on May 16, 2019 with address of 3154 Loomis Drive, New Port Richey,
FL 34655 and John DiCanio is the manager. DiCanio sent Plaintiff an email on
6/20/2019,

12. Each Defendants violation of the TCPA is knowing and willful.

13. Plaintiff did not ask to be called by a robo-dialer with a pre-recorded voice
from each Defendant.

14. The bubble popping sound at the beginning of Defendant’s call signified and
clearly establishes that an autodialer or ATDS was used.

15. Plaintiff did not provide “express written consent” to be called for marketing
and solicitation with an ATDS or autodialer.

16. The phone number used by Defendant, 619-310-0069 is a spoofed number

and is not a real telephone number belonging to any person. It is illegal to spoof a

phone number.
17. 47 USC §501 is a criminal statute.

18. Plaintiff has never been to www.directmerchantfunding.com at any time

relevant to this action.

19. Plaintiffs ISP will prove that Plaintiff has, at ali times relevant to this

PLAINTIFF'S INITIAL COMPLAINT -3

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.4 Page 4 of 49

action, never been to Defendant’s web page www.directmerchantfunding.com.
20. On June 20, 2019, Nick Gallo admitted on the telephone that he used an
automatic telephone dialing system on his computer to dial Plaintiff's cell phone,
619-719-9640, from his phone number 619-310-0069. However, before that call,
there was a distinct bubble popping sound at the very beginning of the first call
from what sounded like a call center in Bangladesh. Nick Gallo knew Plaintiff's
name. Nick Gallo said he used “special software” to provide cash advances. Nick
Gallo admitted that he was recording the call at the end and not at the beginning.
21. Cail recording disclosure, unless exempted by CA Penal Code §633.5 for a
PC §653m violation, otherwise requires disclosure of the fact of recording at the
beginning of the call.

22.  Acallto acellular phone does not required personal confidential
information to be exchanged in order to afford protection from illegal recording.
23. Nick Gallo sent an email to Plaintiff from
jgallo@directmerchatnfunding.com. Nick Gallo stated his direct phone was 631-
201-0703.

24. Local Rule 83.4 regarding civility and its prohibition against attorneys
making derogatory statements about Plaintiff that disparages the intelligence,

ethics, morals, integrity or behavior of Plaintiff Ewing, applies to Defendant’s

attorney.

PLAINTIFF'S INITIAL COMPLAINT - 4

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.5 Page 5 of 49

25. Local Rule 83.4 can be found at:
https://www.casd.uscourts.gov/_assets/pdf/rules/Local%20Rules.pdf

26. Defendant’s attorney has read Local Rule 83.4 and agrees to not harass,
intimidate, or disparage Ewing.

27. Defendant’s attorney is subject to and bound by California Business &
Professions Code section 6128 regarding criminal deceit by an attorney.

28. Defendant’s attorney agrees to not commit criminal deceit in his dealings
with Plaintiff.

29. If Defendant’s attorney makes any derogatory remarks in his pleadings
toward Plaintiff, then Plaintiff will file a State Bar complaint, move for Rule 11
sanctions and will ask the Court to refer said attorney to the Federal Bar standing
committee on discipline. See General Order 708 adopted 4/12/2019

30. DIRECT MERCHANT FUNDING began harassing Plaintiff on or about
June 20, 2019. Plaintiff was stern with Defendant back on June 20, 2019 and was
very clear about never telemarketing him ever again. Since Defendants did not
cease and desist, this lawsuit resulted.

31. After the June 20, 2019 call, Plaintiff received an email from Nick Gallo
using the directmerchantfunding.com domain.

32. The June 20, 2019 calls were not the first calls. Plaintiff knows this because

of what the employee on the other end of the phone was stating. Defendant’s

PLAINTIFF’S ENITLIAL COMPLAINT -5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.6 Page 6 of 49

statements showed that Defendant DMF must have called prior, or must have paid
and hired and controlled some other contracted agent of theirs to call Plaintiff
previously. When Nick Gallo called, he stated Plaintiffs name (or rather the name
that Plaintiff gives to telemarketers when they call) and Plaintiff's FICO score and
email address.

33. Often telemarketers higher controlled third parties to do their initial illegal
calling in violation of the TCPA. The initial lead source always plays coy and will
not divulge who they are or who they are working for. That in and of itself is a
violation of the FCC’s Telemarketing Sales Rule and actionable under 47 USC
§227(c)(5). The only way that Plaintiff can find out who the TCPA violator is, is
to fain interest and “play along” on the call as the telemarketer reads the script and
illegally records the responses so they can sell the lead to Defendant Direct
Merchant Funding.

34. The volume of illegal telemarketing calls in this country is skyrocketing.
Something must be done. Plaintiff is doing something about it.

35. The Honorable District Judge Chad F. Kenney stated on May 1, 2019 in case
number 18-cv-02071, Shelton vs. Fast Advance Funding, LLC: “Well, the only

way this, this act is going to get any teeth in it at all is through a serial litigant.”
36. Judge Kenney was referring to the TCPA when he made this above

statement on the record. See attached.

PLAINTIFF’S INITIAL COMPLAINT -6

 

 

 
10
11
12
13
| 14
15
16
17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.7 Page 7 of 49

37, Defendant directly called Plaintiff on his DNC registered cell phone in
violation of the TCPA.
38. The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
alia, illegal telemarketing to Plaintiff's DNC registered cellular phone through the
use of an ATDS is expressly alleged against Defendant Direct Merchant Funding,
Inc.
39. Direct Merchant Funding, Inc. has been illegally calling Mr. Ewing, without
his consent, with autodialed and prerecorded calls (“robocalls”) as well as “live-
transfer” calls using an ATDS. Mr. Ewing brings this action under the Telephone
Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), in hopes that an injunction
and damages will encourage Direct Merchant Funding, Inc., to change their ways.
To be clear, Plaintiff is suing Direct Merchant Funding for the directly dialed calls.
There were other calls through lead generators but this lawsuit is for the direct
autodialed calls as well.
40. The Defendants will hand over the lead source in discovery.
41. Defendant Direct Merchant Funding, Inc. paid Nick Gallo to make the above
stated illegal calls to Plaintiff.

If. PARTIES
42. Plaintiff Anton Ewing is a citizen of California who resides in California, in

this District. Plaintiff is a person as defined by the TCPA.

PLAINTIFF'S INITIAL COMPLAINT - 7

 
10

11

12

13

14

15

16

\7

18

19

20

21

22

23

24

29

 

 

Case 3:19-cv-01172-CAB-BGS Document 1 Filed 06/21/19 PagelD.8 Page 8 of 49

43. Defendant Direct Merchant Funding, Inc., is an Illinois limited liability
company with its corporate office in New York, and is NOT lawfully registered to
do business in California.
44. Direct Merchant Funding is not licensed to telemarket in CA with the CA
DOJ, did not pay its required $50 fee or post the required $100,000 bond, no it is
licensed to sell, make or broker loans because it does not have a CFL license.
45. Nick Gallo called Plaintiff through an auto dialing system without
permission.
46. Nick Gallo did not have permission or consent to call or text Plaintiff.

Ill. JURISDICTION AND VENUE
47. This Court has federal-question subject matter jurisdiction over the
Plaintiff's TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).
48. This Court has personal jurisdiction over Direct Merchant Funding, Inc.
because a substantial part of the wrongful acts alleged in this Complaint were
committed in California. For example, Direct Merchant Funding, Inc. made illegal
telemarketing robocalls to Mr. Ewing, while he was in California. Direct
Merchant Funding, Inc. has also subjected themselves to personal jurisdiction in
California because they are running and abetting said criminal operation. It is a

crime to violate 47 USC §501 by violating 47 USC §227(b). Direct Merchant

PLAINTIFF'S INITIAL COMPLAINT -8

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelID.9 Page 9 of 49

Funding, Inc. through their dba’s and agents, initiated the primary telemarketing
calls to Plaintiff and then sold, transferred and provided the lead to Direct
Merchant Funding, Inc. marketers and others within the organization in a
knowingly illegal manner.

49, Plaintiff was called on cell phone of 619-719-9640 by Direct Merchant
Funding, Inc. Plaintiff was called multiple times beginning on or about June 20,
2019, from 619-310-0069, a number owned, used and controlled by Direct
Merchant Funding, Inc. and its agents, with a prerecorded message which then
transferred to a live human. The initial part of the call was a pre-recorded
message. After many personal questions were asked and answered, the call was
transferred to another Direct Merchant Funding, Inc. person who repeated the same
questions. Defendant’s employee asked if Plaintiff was interested in merchant
cash advances or business loans.

50. Plaintiff has expressly stated exactly what phone number Defendant used to
call Plaintiff, as well as an exact date of one of the calls, to which number the calls
were made, what was said on the call and that the call was made with an ATDS
and prerecorded message. All of this meets the particularity requirements for a
cause of action.

51. Plaintiff’s phone number is not a business phone.

52. Plaintiff's phone is registered on www.donotcall.gov and was done so more

PLAINTIFF'S INITIAL COMPLAINT -9

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

(ase 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.10 Page 10 of 49

than 31 days prior to the first call.

IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227
53. The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(b). 47 U.S.C. § 227(b)(3).
54. The TCPA makes it unlawful to make telemarketing solicitations to
telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
C.F.R. § 64.1200(c)(2).
55. The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(c). 47 U.S.C. § 227(c)(5).
56. Plaintiff Ewing alleges that Defendant Direct Merchant Funding, Inc. placed
repeated automated telephone calls to Plaintiff Ewing’s cell phone (619-719-9640)
from their phones and that the calls exhibited signs of being made with an
Automated Telephone Dialing System, including repeated telemarketing calls to
Plaintiff Ewing within a period of time from January 2018 to June 20, 2019 and the
presence of a pause or click (which is proven by the recording), which is
commonly associated with an Automated Telephone Dialing System (ATDS).
Those allegations are true and are sufficient to establish the elements of a TCPA
claim. There was a long delay when the calls connected every time and Plaintiff

heard a bubble popping sound right before the prerecorded message started.

PLAINTIFF'S INITIAL COMPLAINT - 10

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

(Pase 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.11 Page 11 of 4

V. STANDING

57. The court must evaluate lack of statutory standing under the Rule 12(b)(6)
standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
because Plaintiff is proceeding pro se, his complaint “must be held to less stringent
standards than formal pleadings drafted by lawyers” and must be “liberally
construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
standard for pro se complaints post-Twombly). The Ninth Circuit has concluded
that the court's treatment of pro se filings after Twombly and Igbal remain the same
and pro se pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
F.3d 338, 342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42
(7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010);
Harris v. Mills, 372 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
Twombly and Iqbal, “we remain obligated to construe a pro se complaint
liberally”).
58. Standing is proper under Article III of the Constitution of the United States
of America because Plaintiff's claims state:

A. A valid injury in fact;

B. which is traceable to the conduct of Defendant;

C. and is likely to be redressed by a favorable judicial decision. See,

Spokeo, Inc. v. Robins, 578 U.S. (2016) at 6, and Lujan v. Defenders

PLAINTIFF’S INITIAL COMPLAINT - 11

 

 

 
10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

 

base 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.12 Page 12 of 4

of WildLife, 504 U.S. 555 at 560. In order to meet the standard laid out in
Spokeo and Lujan, Plaintiffs must clearly allege facts demonstrating all

three prongs above.
The “Injury in Fact” Prong
59. Plaintiff's injury in fact, must be both “concrete” and “particularized” in
order to satisfy the requirements of Article III of the Constitution, as laid out in
Spokeo (ld.). For an injury to be “concrete,” it must be a de facto injury, meaning
that it actually exists. In the present case, Plaintiff was called on his cellular phone
at least five times by Defendants. In fact, Plaintiff expressly informed Defendants
to cease and desist from all future telemarketing on the very first call. Such calls
are a nuisance, an invasion of privacy, and an expense to Plaintiff in multiple ways.
Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
Defendant’s mvasion of Plaintiffs right to privacy is further exacerbated by the
fact that Plaintiff's phone number, at all times relevant to this litigation, was on the
National Do-Not-Call Registry ( hereinafter, “DNC Registry”). As well, Plaintiff
had no prior business relationship with Defendant prior to receiving the seriously
harassing and annoying calls by Direct Merchant Funding, Inc. All of Plaintiff's
injuries are concrete and de facto. For an injury to be “particularized” means that
the injury must “affect the plaintiff in a personal and individual way.” Spokeo, Inc.

v. Robins, 135 $.Ct. 1540, 578 U.S. __ (2016) at 14. In the instant case, it was

PLAINTIFF'S INITIAL COMPLAINT - 12

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

(Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.13 Page 13 of 4

Plaintiff's phone that was called and it was Plaintiff who answered the calls. It

was Plaintiff's personal privacy and peace that was invaded by Defendant’s
persistent phone calls using an ATDS and a pre-recoded message, despite Plaintiff
having no prior business relationship with Defendant and Plaintiff's attempt to
avoid the damage by registering his number on the DNC Registry.

The “Traceable to the Conduct of Defendant” Prong

60. The second prong required to establish standing at the pleadings phase is
that Plaintiff must allege facts to show that their injury is traceable to the conduct
of Defendant. In the instant case, this prong is met by the fact that the calls to
Plaintiff's cellular phone and home phone (land line) were placed either by
Defendant directly, or by Defendant’s agent at the express direction and control of
Defendant. See Jones v. Royal Admin. Servs., 866 F.3d 11 00 (9th Cir. 2017) ten
factor test from the 9" Circuit and Civil code §2307.

The “Injury is Likely to be Redressed by a Favorable Judicial Opinion”
Prong

61. The third prong to establish standing at the pleadings phase requires Plaintiff
to allege facts to show that the injury is likely to be redressed by a favorable
judicial opinion. In the present case, Plaintiff's Prayers for Relief includes a
request for damages for each call made by Defendant, as authorized by statute in

47 U.S.C. § 227. The statutory damages were set by Congress and specifically

PLAINTIFF'S INITIAL COMPLAINT - 13

 

 

 
10

11

12

13

14

15

16

17

18

19

20)

21

22

23

24

25

(Pase 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.14 Page 14 of 49

redress the financial damages suffered by Plaintiff. Furthermore, Plaintiff's
Prayers for Relief request injunctive relief to restrain Defendant from the alleged
abusive practices in the future. The award of monetary damages and the order for
injunctive relief redress the injuries of the past and prevent further injury in the
future. Because all standing requirements of Article III of the U.S. Constitution
have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S. _ (2016), Plaintiff
has standing to sue Defendant on the stated claims.

62. “...[C]ourts in the Ninth Circuit have held that "allegations of nuisance and
invasions of privacy in TCPA actions are concrete" injuries that establish standing.
See Mbazomo v. ETourandtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS
170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). In Mbazamo, the court
held that a violation of the TCPA represents a concrete injury because "[t]he
history of sustaining claims against both unwelcome intrusion into a plaintiff's
seclusion and unceasing debt-collector harassment are squarely 'harm[s] that [have]
traditionally been regarded as providing a basis for a lawsuit." Mbazomo, 2016
USS. Dist. LEXIS 170186, 2016 WL 7165693, at *2 (quoting Spokeo, 136 S.Ct. at
1549-50). The court declined to follow Romero, explaining that Romero
"improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a)....A

plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged

PLAINTIFF’S INITIAL COMPLAINT - 14

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Pase 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.15 Page 15 of 4

harms suffered." Id. Messerlian v. Rentokil N. Am., Inc. (C.D.Cal. Dec. 15, 2016,
No. CV 16-6941-GW (GJSx)) 2016 U.S.Dist. LEXIS 175224, at *7-8.

63. “To establish injury in fact, a plaintiff must show that he or she suffered ‘an
invasion of a legally protected interest’ that is ‘concrete and particularized’ and
‘actual or imminent, not conjectural or hypothetical.’” Spokeo. at 1548 (quoting
Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
distinct from particularization. /d. An injury is “particularized” if it affects “the
plaintiff in a personal and individual way.” Jd. In addition, for an injury to be
“concrete”, it must be “de facto,” meaning that it is “real” and not “abstract.” Jd.
However, an injury need not be “tangible” in order to be “concrete,” and intangible
injuries may constitute injury in fact. Jd. at 1549. In order to determine whether an
intangible harm constitutes injury in fact, Spokeo provided two factors to be
considered: “history and the judgment of Congress.” /d. at 1549. Specifically, “(1)
whether the statutory violation bears a ‘close relationship to a harm that has
traditionally been regarded as providing a basis for a lawsuit in English or
American courts,’ and (2) congressional judgment in establishing the statutory
right, including whether the statutory right is substantive or procedural.” Matera v.
Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
Spokeo also held that “the violation of a procedural right granted by statute can be

sufficient in some circumstances to constitute injury in fact.” Spokeo, 136 S. Ct. at

PLAINTIFF'S INITIAL COMPLAINT - 15

 

 

 
10
M1
12
13
14
15
16
17
18
19
20
21
22
23
24

25

(Pase 3:19-cv-01172-CAB-BGS Document 1 Filed 06/21/19 PagelD.16 Page 16 of 4

1549. In such a case, a plaintiff “need not allege any additional harm beyond the
one [the legislature] has identified.” Jd.

64. Here, Plaintiff alleges that Defendant Direct Merchant Funding, Inc.
contacted him using a “telephone dialing system." This is insufficient standing
alone, but as in Charkchyan and Kramer, Plaintiff alleges sufficient additional
facts. First, each of the calls are available to the Court as audio recordings of the
robotic voice message that initiated the calls. Second, the calls are impersonal!
advertisements: they do not address Plaintiff personally and they advertise
Defendant JS Holding’s product. Third, Plaintiff declares that he has never heard
of Defendant Direct Merchant Funding, visited any location operated by said
Defendant prior to the harassing and annoying calls, nor provided his cellular
telephone numbers to said Defendant or consented to receive calls from Defendant.
Plaintiff also has had no prior business relationship with Defendant. Plaintiff had
no reason to be in contact with Defendant Direct Merchant Funding nor has he
ever purchased any kind of product or service. Plaintiff's allegations are sufficient
to establish that Defendant used ATDS in sending their prerecorded solicitation
messages. Plaintiff does not own video or drone business and therefore could not
possibly purchase loan services from Defendants.

65. In Plaintiff's case, the allegations establish that he did not give prior express

consent. He declared that he was “the regular user and subscriber to the cellular

PLAINTIFF’S INITIAL COMPLAINT - 16

 

 

©

 

 

 
10

7 il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

(Case 3:19-cv-01172-CAB-BGS Document 1 Filed 06/21/19 PagelD.17 Page 17 of 4

telephone number at issue." He also declared that he has "never heard of
[Defendant], visited any location operated by [Defendant], provided [his] cellular
telephone number to [Defendant] or consented to receive text messages from
[Defendant]." As in Charkchyan, these allegations are sufficient to support
Plaintiff's claims that he did not give prior express consent authorizing Defendant
to send the prerecorded messages.

VI. FACTUAL ALLEGATIONS
A. Direct Merchant Funding, Inc.
66. One of Direct Merchant Funding, Inc.’s strategies for marketing its services
is placing telemarketing robocalls to those who have not consented to receive such
solicitations, including Plaintiff.
67. Direct Merchant Funding, Inc. uses equipment that has the capacity to store
or produce random or sequential telephone numbers to be called and that includes
autodialers and predictive dialers (each an “automatic telephone dialing system” or
“ATDS”).
68. Direct Merchant Funding, Inc. sent Plaintiff an email containing a link to an
application.
B. Plaintiff
69. Plaintiff Anton Ewing is, and at all times mentioned herein was, a “person”

as defined by 47 U.S.C. § 15339).

PLAINTIFF'S INITIAL COMPLAINT - 17

 

 

 

©
10

11

12

43

14

15

16

17

18

19

20

21

22

23

24

25

(ase 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.18 Page 18 of 4

C. Telephone number 619-719-9640
70. A phone number beginning 619-719-9640 is registered to Mr. Ewing.
71. 619-719-9640 is on the National Do Not Call Registry.
72. Mr. Ewing answers calls made to 619-719-9640.
73. Mr. Ewing pays the phone bills for 619-719-9640.
VH. FIRST CLAIM FOR RELIEF

(Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))
74. Plaintiff realleges and incorporates by reference each and every allegation
set forth in the preceding paragraphs.
75. Defendants are using DMF and Direct Merchant Funding Inc
interchangeably and there is no real legal distinction between the two entities.
They are a shame.
76. The foregoing acts and omissions of Direct Merchant Funding, Inc. and/or
its affiliates or agents constitute multiple violations of the TCPA, 47 U.S.C. §
227(b)(1)(A), by making non-emergency telemarketing robocalls to the cellular
telephone number of Plaintiff without prior express written consent.
77. The defendant in this matter is vicariously liable for the acts and actions of
the lead source under the Gomez case from the US Supreme Court handed down on

January 20, 2016. Discovery will reveal the name of the lead agent. Direct

PLAINTIFF'S INITIAL COMPLAINT - 18

 

 

 

©

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ase 3:19-cv-01172-CAB-BGS Document 1 Filed 06/21/19 PagelD.19 Page 19 of 4

Merchant Funding, Inc. controlled the lead agent and had actual knowledge of the
TCPA violations.
78. Plaintiff is entitled to an award of at least $500 in damages for each such
violation. 47 U.S.C. § 227(b)(3)(B).
79, Plaintiff is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227(b)(3).
80. Plaintiff also seeks a permanent injunction prohibiting Direct Merchant
Funding, Inc. and its affiliates and agents from making non-emergency
telemarketing robocalls to cellular telephone numbers without prior express written
consent of the called party.
VIIE. SECOND CLAIM FOR RELIEF

(Non-Emergency Robocalls to Telephones, 47 U.S.C. § 227(b)(1)(B))
81. Mr. Ewing realleges and incorporates by reference each and every allegation
set forth in the preceding paragraphs.
82. The foregoing acts and omissions of Direct Merchant Funding, Inc. and/or
its affiliates or agents constitute multiple violations of the TCPA, 47 U.S.C. §
227(b)(1)(B), by making non-emergency prerecorded telemarketing calls to the
personal telephone 619-719-9640 number of Mr. Ewing without prior express

written consent.

PLAINTIFF’S INITIAL COMPLAINT - 19

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Pase 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.20 Page 20 of 4

 

 

©

83. Mr. Ewing is entitled to an award of at least $500 in damages for each such
violation. 47 U.S.C. § 227(b)(3\(B).
84. Mr. Ewing is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227(b)(3).
85. Mr. Ewing also seeks a permanent injunction prohibiting DIRECT
MERCHANT FUNDING, INC., and its affiliates and agents from making non-
emergency prerecorded telemarketing calls to residential telephone numbers
without prior express written consent of the called party.

IX. THERD CLAIM FOR RELIEF
(Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))
86.  Plaintiffrealleges and incorporate by reference each and every allegation set
forth in the preceding paragraphs.
87. The foregoing acts and omissions of Direct Merchant Funding, Inc. and/or
its affiliates or agents constitute multiple violations of the TCPA, 47 U.S.C. §
227(c), by making telemarketing solicitations to residential and wireless telephone
numbers listed on the Federal Government’s National Do Not Call Registry. 47
C.F.R. §64.1200(c)(2).
88. Plaintiffis entitled to an award of at least $500 in damages for each such

violation. 47 U.S.C. § 227(c)(5)(B).

PLAINTIFF’S INITIAL COMPLAINT - 20

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

(Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.21 Page 21 of 4

89. Plaintiff is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227{c)(5).

90. Plaintiff also seeks a permanent injunction prohibiting Direct Merchant
Funding, Inc. and its affiliates and agents from making telemarketing solicitations
to residential and wireless telephone numbers listed on the Federal Government’s
National Do Not Call Registry.

X. EXHIBITS
91. Exhibit A is a true and accurate copy of an email to Plaintiff from

Defendant’s employee.

92. Exhibit B is a true and accurate copy of Direct Merchant Funding, Inc.,
company details.

93. Exhibit C is a true and accurate copy of the Defendant’s loan application.
94. Exhibit D is a true and accurate copy of LexisNexis excerpt from the Gomez
and Crunch case.

95. Exhibit E is a true and accurate copy of Civil Case No. 2:18-cv-02071,
James Everett Shelton v. Fast Advance Funding, LLC.

96. Exhibit F is a true and accurate copy of Plaintiff's AT&T telephone log.

97, Exhibit G is a true and accurate copy of “Findings and Admonition to

Plaintiff’ by the Honorable Chief Judge Larry A. Burns dated 5/30/2019.

PLAINTIFF’S INITIAL COMPLAINT - 21

 

 

©

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ase 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.22 Page 22 of 4p

 

 

XI. PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for this Honorable Court to enter judgment against
all Defendant as follows:

A. Leave to amend this Complaint to conform to the evidence presented at trial;

B. A declaration that actions complained of herein by DIRECT MERCHANT
FUNDING, INC. violate the TCPA;

C. $500 plus threefold damages for intentional or willful violation of the Do-
Not-Call Registry for each and every call;

D. For an injunction prohibiting all Defendant from ever contacting Plaintiff
ever again in any manner whatsoever, including spam texting,
robodialing, and spam emailing;

E. $1,500 for each violation of 16 CFR §610.4(b)(iii)(B) initiating a call to a
DNC registered number;

F, $1,500 for each violation of 47 CFR §64.1601(3) caller ID spoofing;

G. $1,500 for each violation of 47 CFR §64.1200(d)(1) failure to provide copy
of written do not call policy;

H. $1,500 for each violation of 47 CFR §64.1200(b)(1) failure to state name of
business at beginning of call;

I. $1,500 for each violation of 47 USC §227(b)(1)(A)(iii) willful or knowing

call to cellular phone;

PLAINTIFF’S INITIAL COMPLAINT - 22

 

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

(ase 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.23 Page 23 of 49

J. $1,500 for each violation of 47 USC §227(b)(1) for using an ATDS;
K. $1,500 for each violation of 47 USC §227(c) and (d) for calling a phone
number on the DNC registry; and
L. For any other relief that the Court deems just and proper.
XI. DEMAND FOR JURY

Plaintiff demands a trial by jury for all issues so triable.

Key

Anton Ewi
Plaintifi

Dated: June 21, 2019

PLAINTIFF’S INITIAL COMPLAINT - 23

 

 

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.24 Page 24 of 49

Exhibit A

 

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.25 Page 25 of 49

 

Grn ail Doe John <sddronevideos@gmail.com>

 

RE: As per our conversation
7 messages

ngallo@directmerchantfunding.com <ngallo@directmerchantfunding.com> Thu, Jun 20, 2019 at 11:12 AM
To: sddronevideos@gmail.com

JIRECT

MERCHANT FURHING EROUP

   

Dear Anthony Stark,

It was a pleasure speaking with you. Please click on our secure link where you

can fill out our online application as well as upload 3 months of your current
bank statemenis.

Please click link below to get started:
Click here

Direct Merchant Funding is dedicated to getting our clients the right working
Capital solutions for their business. We offer a multitude of commercial finance
options through our marketplace including but not limited to:
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.26 Page 26 of 49

 

Business Funding : Asset-based lending

 

 

 

 

Factoring | Trade Finance

 

 

« One-page application (attached below) or click above and submit online
* 3 months of your most recent business bank statements

and one of our senior fund managers will contact you within 24 hours to discuss:

e What types of working capital are available to your company
e The approximate cost of the financing
¢ How long it will take to receive the funding

Regards,

Nick Gallo

Direct Merchant Funding
Office: (877) 386-3464
Extension #: 4018

Gell : (631) 636-3976 Fax: -

Email: ngailo@directmerchantfunding.com

MERUANT sOuINE aaiine
www.directmerchantfunding.com

290 broadhollow rd Melville, NY 11747

NOTICE: This electronic transmission and any attachment are the confidential property of the sender, and the
materials are privileged communications intended solely for the receipt, use, benefit, and information of the
intended recipient indicated above. If you are not the intended recipient, you are hereby notified that any review,

 

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.27 Page 27 of 49 |
disclosure, copying, distribution, or the taking of any action in reliance on the contents of this electronic |

transmission is strictly prohibited, and may result in legal liability on your part. If you have received this email in
error, please forward back to sender and destroy the electronic transmission.

 

#3 SD Drones Videos
43K

 

SD Drone Videos <sddronevideos@gmail.com> Thu, Jun 20, 2019 at 1:04 PM
To: ngallo@directmerchantfunding.com

DIRECT MERCHANT FUNDING INC.
290 BROADHOLLOW ROAD

SUITE 220 EAST

MELVILLE, NEW YORK, 11747

Is this your company?

[Quoted text hidden]

 

Nick Gallo <ngallo@directmerchantfunding.com> Thu, Jun 20, 2019 at 1:07 PM
To: SD Drone Videos <sddronevideos@gmail.com>

 

yes. its Nick
[Quoted text hidden]

 

SD Drone Videos <sddronevideos@gmail.com> Thu, Jun 20, 2019 at 1:26 PM
To: Nick Gallo <ngallo@directmerchantfunding.com>

Nick, you know my FICO score (710) and my email address. Did we speak previously?

|
|
[Quoted text hidden] |

 

Nick Gallo <ngallo@directmerchantfunding.com> Thu, Jun 20, 2019 at 1:29 PM
To: SD Drone Videos <sddronevideaos@gmail.com>

 

we spoke earlier. | was person who told you that 90% of people calling you that do what we do are not gonna
be able to do what they promise

On Thu, Jun 20, 2019 at 4:03 PM SD Drone Videos <sddronevideos@gmail.com> wrote: |
[Quoted text hidden]

 

SD Drone Videos <sddronevideos@gmail.com> Thu, Jun 20, 2019 at 1:40 PM
To: Nick Gallo <ngallo@directmerchantfunding.com>
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.28 Page 28 of 49

Exhibit B
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.29 Page 29 of 49

NYS Department of State

Division of Corporations

Entity Information

The information contained in this database is current through June 19, 2019.

 

Selected Entity Name: DIRECT MERCHANT FUNDING INC.
Selected Entity Status Information

Current Entity Name: DIRECT MERCHANT FUNDING INC.

DOS ID #: 5567936
Initial DOS Filing Date: JUNE 10, 2019
County: SUFFOLK
Jurisdiction: NEW YORK
Entity Type: DOMESTIC BUSINESS CORPORATION

Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of the
entity)
DIRECT MERCHANT FUNDING INC.
290 BROADHOLLOW ROAD
SUITE 220 EAST
MELVILLE, NEW YORK, 11747

Registered Agent
NONE

 

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.30 Page 30 of 49

 

Detail by Entity Name

Florida Limited Liability Company
DIRECT MERCHANT FUNDING GROUP, LLC

Filing Information

Document Number L19000132980
FEIVEIN Number NONE

Date Filed 05/16/2019
State FL

Status ACTIVE
Principal Address

3154 LOOMIS DR
NEW PORT RICHEY, FL 34655

Mailing Address

3154 LOOMIS DR
NEW PORT RICHEY, FL 34655

Registered Agent Name & Address

REGISTERED AGENTS INC.
7901 4TH ST N STE 300
ST. PETERSBURG, FL 33702

Authorized Person(s) Detail
Name & Address

Title MGR

DICANIO, JOHN
3154 LOOMIS DR
NEW PORT RICHEY, FL 34655

Annual Reports

No Annual Reports Filed

Document Images

05/16/2019 ~ Florida Limited Liability View image in PDF format

 

 

 

 

 

 

Florida Department of State, Civision of Corporations
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.31 Page 31 of 49

Exhibit C

 
 

 

Case 3:19-cv-01172- - ument 1 Filed 06/21/19 PagelD.32 Page 32 of 49
ne " Underwriter: Nick Gallo
nl Phone #: (631) 636-3976

 

 

 

 

Ww tiFaEK ANT ae your Fax #:-
orking Capital Application - Hund
290 broadhollow rd Melville, NY 11747 Email: ngallo@directmerchantfunding.com

www.directmerchantfunding,com

 

BUSINESS INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Legal/Corporate Name: 5D Drones Videos DBA:
Physical Address: City: State: Zip:
Telephone #: (619) 719-9640 Fax #: Federal Tax ID;
Date Business Started: Length of Ownership: Website:
ie pronrictorshin Partnership Corporation LLC Other Email Address: sdcronevideos@gmall.com
Type of Business : Product/Service Soid:
Use of Proceeds: Requested Amount: Gross Annual Sales:
OWNER/OFFICER INFORMATION
Owner First NameiAnihony . Owner Last Name:Stark Ownership %: Credit Score:
Home Address: City: State: Zip:
SSN: Bate of Birth: Home #: Cell #:

 

PARTNER INFORMATION (If owner/officer ownership % jess than 50%)

 

 

 

 

Partner First Name: Partner Last Name: Ownership %t Credit Score:
Home Address: City: State: Zip;
SSN: Date of Birth: Home #: Cell #:

 

BUSINESS PROPERTY INFORMATION

 

Business Landlord or Business Mortgage Contact Name and/or Account #: Phone #:
ank:

 

Own/Lease: {circle one}; Monthly Rent or Mortgage:

 

CREDIT CARD INFORMATION

 

Credit Card Processing Terminal(s)/Software

 

 

Madet: Number of Terminals: Average Monthly Volume:

State of Incorporation: Do you Accept: Visa/MasterCard Amex Discover Debit EBT Please circle all that apply.
Prior/Current Working Capital / Funding (if . A 4

applicable): Balance: Underwriter Use OnlySpiit Funds — ACH _

 

 

 

BANK INFORMATION

 

Previous Month Business Deposits 2 Months Ago Business Deposits 3 Months Aga Business Deposits 4 Months Ago Business Deposits

 

 

Previous Month # Neg, Days 2 Months Ago # Neg. Days 3 Months Ago # Neg. Days 4 Months Ago # Neg. Days

 

| | |

 

 

By signing below, each of the above listed business and business owner/officer (individually and collectively, “Applicant') certify that the
Applicant is an owner of the above named business and that all information provided in the application is true and accurate, Applicant shalt
immediately notify dba Direct Merchant Funding ("Direct Merchant Funding ") of any change in such information or financial condition,
Applicant authorizes Direct Merchant Funding te share this application with each of its representatives, successors, assigns and designees
(“Assignees”) or any other parties that may be involved with the extension of credit pursuant to this application including those who offer
commercial loans having daily repayment features er purchases of future receivables including Merchant Cash Advance transactions,
including without limitation the application therefor (coliectively, "Transactions ). Appficant further authorizes Direct Merchant Funding and
all Assignees to request and receive any third party consumer or personal , business and investigative reports and other information about
Applicant, including credit card processor statements and bank statements, from one or more consumer reporting agencies, such as
TransUnion, Experian , and Equifax, and from other credit bureaus, banks, creditors and other third parties. Applicant authorizes Direct
Merchant Funding to transmit this farm, along with any other foregoing information obtalned in connection with this application, to any or
all of the Assignees for the foregoing purpose. You also consent to the release, by any creditor or financial institution , of any information
relating to any of you , te Direct Merchant Funding and to each of the Asignees, on its own behalf. Applicant waives and releases any claims
against Recipients and any information-providers arising from any act or omission relating to the requesting, receiving or release of the
information obtained In connection with this application,

 

 

Anthony Stark Date Applicant's Signature Date

 

 

 

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.33 Page 33 of 49

Exhibit D

 

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.34 Page 34 of 49

Page 6 of 9

768 F.3d 871, *877; 2014 U.S. App. LEXIS 18019, **12

Sch, Dist, 228 E3d 1003, 1077 (9th Cir, 2000), cert.
denied, 532 U.S. 994, 721 S. Ct. 1653, 149 L. Ed. 2d
636 (2001). For example, the First Amendment does
not require the federal government to fund messages
both for and against abortion. Cf Rust v. Sullivan, 500
US. 173, 203, 1118, Ci 1759, 1744. Ed. 2d 233 (1997)
(upholding, under the government speech doctrine,
regulations forbidding certain publicly funded doctors
from endorsing abortion). Similarly, in this context, the
doctrine would preclude Campbell-Ewald from
demanding that the Navy create an advertising
campaign that discourages military participation. The
government speech doctrine is simply immaterial to the
present dispute, in which the plaintiff is not advocating
for viewpoint neutrality, but is instead challenging the
regulation of a particular means of communication,

 

 

Iv.

Campbell-Ewald nevertheless argues that it cannot be
held liable for TEPA violations because it outsourced
the dialing and did not actually make any calls on behalf
of its client. See 47 U.S.C, § 227(b) (1) (Al di} (rendering
it unlawful "to make any call" using an automated dialing
system). Gomez, in fact, concedes that a third [**13]

party transmitted the disputed messages. Even so,
Campbell-Ewald's argument is not persuasive.

 

Although Campbell-Ewald did not send any text
messages, it might be vicariously liable for the
messages sent by Mindmatics. The statute itself is
silent as to vicarious liability. We therefore assume
that Congress intended to incorporate “ordinary
tort-related vicarious fiability rules." Meyer v. Holley,
537 U.S. 280, 285, 123 §. Ct. 824, 1541. Ed. 2d 753
(2003). Accordingly, HN8 "[a]bsent a clear expression
of Congressional intent to apply another standard, the
Court must presume that Congress intended to apply
the traditional standards of vicarious liability... ."
Thomas v. Taco Bell Gorp., 879 F Supp. 2d 1079, 1084
(C.D. Cal. 2012), aff'd, 582 — App'x 678, 2014 U_S. App.
LEXIS 12547, 2014 WL 2959760 (Sth Cir 2074) (per
curiam). Although we have never expressly reached
this question, several of our district courts have already
concluded that the TGPA imposes vicarious liability
where an agency relationship, as defined by federal

 

s

commen law, is established between the defendant and
a third-party caller.®

[*878] This interpretation is consistent with that of the
statute's implementing agency, which has repeatedly
acknowledged the existence of vicarious liability under
the TCPA. HN9 The Federal Communications
Commission is expressly imbued with authority [**14] to
“prescribe regulations to implement the requirements"
of the TOPA. 47 U.S.C. § 227(b){2). As early as 1995,
the FCC stated that "[c]alls placed by an agent of the
telemarketer are treated as if the telemarketer itself
placed the call." In re Rules and Regulations
implementing the TCPA of 1991, 10 FCC Red. 12391,
12397 (1995). More recently, the FCC has clarified that
vicarious liability is imposed “under federal common
law principles of agency for violations of either section
227{b} or section 227fc) that are committed by
third-party telemarketers." In re Joint Petition Filed by
Dish Network, LLC, 28 FCC Red. 6574, 6574 (2013).
Because Congress has not spoken directly to this issue
and because the FCC's interpretation was included ina
fully adjudicated declaratory ruling, the interpretation
must be afforded Chevron deference. Metrophones
Telecomm. Inc. v. Global Crossing Telecomm... inc...
423 F.3d 1056, 1065 (9th Cir, 2005) (citing Nat! Cable &
Telecomms. Ass'n v. Brand X internet Servs,, 545 U.S,
967, 980-85 125 8. Ct. 2688, 1621. Ed. 2d 820 (2005)
(other citations omitted), affd, 550 U.S. 45, 127 S. Ct.
1513, 167 L. Ed. 2d 422 (2007); see also Chevron
U.S.A. ine. v. Natural Res, Def, Council, 487 US. 837,
843, 104 S. Ch 2778. 81 L. Ed. 2d 604 (1984) ("If
however, the court determines Congress has not directly
addressed the precise question atissue, the court does
not simply impose its own construction on the statute,
as would be necessary in the absence of an
administrative interpretation." (footnote omitted)).

 

 

 

 

Campbell-Ewald concedes that the FCC already
recognizes vicarious liability in this context, but arques
that vicarious liability only extends to the merchant
whose goods or services are being promoted [**15] by
the telemarketing campaign. Yet the statutory language
suggests otherwise, as § 227(5) simply imposes liability
upon “any person"—not "any merchant." See Ali v. Fea.
Bureau of Prisons, 552 U.S. 214. 227, 128 S. Ct 837,
169 1. Ed. 2d 680 (2008) (interpreting the use of "any"
as ‘“all-encompassing"); 47 CFR. § 647200

ibid, See also Kristensen v. Credit Payment Servs, No. 2:12-CV-00528-APG, F Supp. 2d 12 F. Supp. 3d 1292, 2014

U.S. Dist, LEXIS 41696, 2014 WE 1256035 (D. Nev, Mar, 26, 2014): Jn re Jiffy Lube Int'l inc., 847 F, Supp. 2d 1258 (S.D. Cal,
2012), Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1765 (N.D. Cal, 2010}.

Anton Ewing

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.35 Page 35 of 49

Page 8 of 11

2018 U.S. App. LEXIS 26883, *18

aside, suspend (in whole or in part), or to determine the
validity of—{1) all final orders of the [FCC] made
reviewable by [47 U.S.C § 402/4))," 28 U.S.C. § 2342,
so long as the appeal is timely, meaning that it was
brought within sixty days from when the FCC releases
the final order to the [*19] public, see 28 USC. §
2344.4 Here, various parties timely challenged the
FCC's 2015 order in both the Seventh and D.C. Circuits;
these challenges were consolidated and assigned to the
D.C. Circuit, which then became "the sole forum for
addressing . . . the validity of the FCC's” order. MCi
Telecomms. Corp. v. US. Wo Comme'ns, 204 F.3d
1262. 1267 (9th Cir, 2000) (quoting GTE South, inc, v.
Morrison, 199 F.3d 733, 743 (4th Cir, 1999)), Because
the D.C. Circuit exercised its authority to set aside the
FCC's interpretations of the definition of an ATDS in the
2015 order, 28 U.S.C. § 2342, and any prior FCC rules
that were reinstated by the 2015 order, see Biggerstaff,
517 F.3d at 785 (quoting Pub. Citizen, 901 F.2d at 152),
we conclude that the FCC's prior orders on that issue
are no longer binding on us. See King v. Time Warner
Cable Inc, 894 F.3d 473, 476-77 (20 Cir. 2078) (holding
thatHN3[+ | ACA International "invalidated that [FCC
2015 Declaratory Ruling] and thereby removed any
deference we might owe to the views the FCC
expressed in it"); Dominguez ex rel Himself v. Yahoo.
Inc., 694 F.3d 116, 779 (3d Cir. 2078) (holding that in
light of the D.C. Circuit's holding, the court was free to
interpret the statutory definition of an autodialer as it had
prior to the issuance of the FCC's 2015 order).

 

HNA#} We review a district court's grant of summary
judgment de novo, viewing the evidence in the light
most favorable to the nonmoving party in order to
determine whether there are any genuine issues of
material fact. Thomas v. Ponder, 617 F.3d 1144, 1149-
5@_ (9th Gir, ~=—2070). The district court had
jurisdiction [*20] under 28 U.S.C. § 1331. We have
jurisdiction under 28 U.S.C. § 1297.

B

Because the D.C. Circuit vacated the FCC's
interpretation of what sort of device qualified as an

 

“An appellate court lacks authority to consider a challenge to
an FCC order that is brought after sixty days from the date
U.S.C. § 2344 see also US West Communs., Ine, v. Jennings,
304 F.3d 950, 958 n.2 (9th Cir, 2002) (stating that "[p]roperly
promulgated FCC regulations currently in effect must be
presumed valid" for purposes of a case not brought pursuant
to a petition under the Hobbs Act).

ATDS, only the statutory definition of ATDS as set forth
by Congress in 1991 remains. See 47 U.S.C. § 227(a).®
Accordingly, we must begin anew to consider the
definition of ATDS under the TCPA.

HNSCF| We "begin [our analysis] with the plain
language of the statute." Guido v. Mount Lemman Fire
Dist. 859 F.3d 11768, 1770 n.7 (9th Cir. 2077) (alteration
in original) (quoting Negusie v. Holder. 555 U.S. 5117,
542, 729 5. Ct 1159, 173 L. Ed. 2d 20 (2009). “If the
‘statutory text is plain and unambiguous[,]’ we ‘must
apply the statute according to its terms." /d. (alteration
in original) (quoting Carcieri v. Salazar, 855 U.S, 379,
S387, 1729 5S. Ct 1058, 172 L. Ed. 2d 797 (2009). If the
language of a statute is ambiguous, "we may use
canons of construction, legislative history, and the
statute's overall purpose to illuminate Congress's
intent.” fieio v. Glock, Inc., 565 F.3d 1726, 1133 (9th Cir,
2009) (quoting Jonah R. v. Carmona, 446 F.3d 7000,
1008 (Sth Cir, 2006). "It is also ‘a fundamental canon of
statutory construction that the words of a statute must
be read in their context and with a view to their place in
the overall statutory scheme." FDA vy. Brown &
Williamson Tobaceg Corp., 529 U.S. 7120, 733, 120 S.
Ct 1297, 146 &. Ed. 2d 127 (2000) (quoting Davis v.
Michigan Dep't of Treasury, 489 U.S. 803, 809, 709 S.
Ct. 1500, 103 L. Ed. 2d 897 (1989). "In ascertaining the
plain meaning of [a] statute, the court must look to the
particular statutory language at issue, as well as the
language and design of the statute as a whole." K Mart
Corp. v. Cartier, Inc., 486 U.S. 281, 297, 708 S. Ct
1877,100 L.Ed. 2d 313 (1988); see also United States
vu Lewis, 67 F.3d 225, 228-29 (9th Cir 71995}
("Particular phrases must be construed in light of the
overall purpose and [*21]_ structure of the whole
statutory scheme.").

As fhe D.C. Circuit noted, the definition of ATDS
"naturally raises two questions: (1) when does a device
have the 'capacity' fo perform the two enumerated
functions; and (ii) what precisely are those functions?”
ACA intl, 885 F.3d at 695. We start by addressing the
second question regarding functions. HNG[T] The
TCPA defines ATDS as “equipment which has the

 

 

5 Although the FCC had promulgated a regulation defining
ATDS, the "regulation does little more than restate the terms
of the statute itself," and "the existence of a parroting
regulation does not change the fact that the question here is
net the meaning of the regulation but the meaning of the

904, 163 £. Ed 2d 748 (2006).

Anton Ewing

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.36 Page 36 of 49

Page 9 of 11

2018 U.S. App. LEXIS 26883, *21

capacity—(A) to store or produce telephone numbers to
be called, using a random or sequential number
generator; and (B) to dial such numbers." 47_0.5.C. §
227 {a}{1). The question is whether, in order to be an
ATDS, a device must dial numbers generated by a
random or sequential number generator or if a device
can be an ATDS if it merely diais numbers from a stored
list. We must also determine to what extent the device
must function without human intervention in order to
qualify as an ATDS.

Marks and Crunch offer competing interpretations of
the language of § 227(a)(7)fA), but both parties fail to
make sense of the statutory language without reading
additional words into the statute.

Marks points out that a number generator is not a
storage device; a device could not use "a random or
sequential number generator" to store telephone
humbers. Therefore, Marks [*22] asserts, it does not
make sense to read "store" in subdivision {A} as
applying to “telephone numbers to be called, using a
random or sequential number generator.” 47 U.S.C. §
227(a}(7}(A). Instead, Marks contends that we should
read the definition as providing that an ATDS is
“equipment which has the capacity (A) to [i] store
[telephone numbers to be called] or [ii] produce
telephone numbers to be called, using a random or
sequential number generator; and (B) to dial such
numbers." In other words, a piece of equipment qualifies
as an ATDS if it has the capacity to store telephone
numbers and then dial them.

Crunch, in turn, argues that due to the placement of the
comma in the statute, the phrase "using a random or
sequential number generator" modifies both "store" and
“produce.” Therefore, Crunch argues that the best
reading of the statute defines an ATDS as “equipment
which has the capacity (A) to store [telephone numbers
produced using a random or sequential number
generator]; or [to] produce telephone numbers to be
called, using a random or sequential number generator;
and (B) to dial such numbers." As such, to qualify as an
ATDS, according to Crunch, a device must store
telephone numbers that have been produced
using [*23] a random or sequential number generator.

 

After struggling with the statutory language ourselves,
we conclude that it is not susceptible to a
straightforward interpretation based on the plain
language alone. Rather, the statutory text is ambiguous

on its face.§ The D.C. Circuit apparently agreed, stating
that "i]t might be permissible" for the FCC to adopt an
interpretation that a device had to generate random or
sequential numbers in order to be an ATDS, or that a
device could be an ATDS if it was limited to dialing
numbers from a stored list. ACA Inti, 885 F.3d at 702-
03. We therefore turn te other aids in statutory
interpretation.

c

 

HN7|F] Because the statutory language is ambiquous,
we look at the context and the structure of the statutory
scheme. The structure and context of the TCPA as
originally enacted indicate that Congress intended to
regulate devices that make automatic calls. Although
Congress focused on regulating the use of equipment
that dialed blocks of sequential or randomly generated
numbers—a common technology at that time—
language in the statute indicates that equipment that
made automatic calls from lists of recipients was also
covered by the TCPA.

This conclusion is supported by [*24] provisions in the
TCPA allowing an ATDS to call selected numbers. For
instance, the TCPA permitted use of autodialers for a
call "made with the prior express consent of the called
party.” 47 USC § 227(b)(THA) (1997), To take
advantage of this permitted use, an autodialer would
have to dial from a list of phone numbers of persons
who had consented to such calls, rather than merely
dialing a block of random or sequential numbers.’

 

®QOur statement in Satterfield that "the statutory text is clear
and unambiguous" referred to only one aspect of the text:
whether a device had the "capacity 'to store or produce
telephone numbers... ." 569 F.3d at 951 (emphasis in
original).

7 Other provisions in the statute prohibited calls to specified
numbers. For instance, the statute authorized the FCC to
establish and use a national database "to compile a list of
telephone numbers of residential subscribers who object to
receiving telephone solicitations" and who could not be called
by telemarketers. fd. § 227(c)(3). It likewise prohibited calls to
in hospitals or other health care facilities, fd. § 227 (OT A)GA,
and paging services and cellular phones, id. § 227(b)(f)(A) (ii).
In order to comply with such restrictions, an ATDS could either
dial a list of permitted numbers (as allowed for autodialed calls
made with the prior express consent of the called party) or
block prohibited numbers when calling a sequence of random
or sequential numbers. In either case, these provisions
indicate Congress's understanding that an ATDS was not

Anton Ewing

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.37 Page 37 of 49

Page 10 of 11

2018 U.S. App. LEXIS 26883, *24

Congress's 2015 amendment to the TCPA provides
additional information about Congress's views on the
scope of the definition of ATDS., After the FCC issued its
2015 order, Congress added language to §
22 7(bH D(A), exempting the use of an ATDS to make
calls "solely to collect a debt owed to or guaranteed by
the United States.” Bipartisan Budget Act of 2015, Pub.
L. No, 774-74, § 307, 729 Stat, 584, 588 (codified at 47
USC. § 227(P) (I (ANN). Like the exception allowing
the use of an autodialer to make calls "with the prior
express consent of the called party," this debt collection
exception demonstrates that equipment that dials from a
list of individuals who owe a debt to the United States is
stil an ATDS but is exempted from the TCPA's
strictures. Moreover, in amending this section, Congress
left the definition of ATDS untouched, even though the
FCC's prior [*25] orders interpreted this definition to
include devices that could dial numbers from a stored
list. We "presume that when Congress amends a
statute, it is knowledgeable about judicial decisions
interpreting the prior legislation." Porter v. Bd. of Trs. of
Manhattan Beach Unified Sch, Dist, 307 F.3d 1064,
1072 (91h Cir, 2002}. Because we infer that Congress
was aware cf the existing definition of ATDS, its
decision not to amend the statutory definition of ATDS
to overrule the FCC's interpretation suggests Congress
gave the interpretation its tacit approval. See Lorillard v.
Pons, 434 U.S, 575, 580, 98 S. Ct 866, 55 1. Ed. 2d 40
(1978) ("Congress is presumed to be aware of an
administrative or judicial interpretation of a statute and
to adopt that interpretation when it re-enacts a statute
without change.").

HNSLT| Despite the ambiguity of the statutory definition
of ATDS, reading the definition "in [its] context and with
a view to [its] place in the overall statutory scheme,"
Brown & Williamson Tobacco Corp., 529 U.S. at 133,
we conclude that the statutory definition of ATDS is not
limited to devices with the capacity to call numbers
produced by a “random or sequential number
generator,” but also includes devices with the capacity
to dial stored numbers automatically. Accordingly, we
read § 227{a)(7) to provide that the term automatic
telephone dialing system means equipment which has
the capacity—(1) to [*26] store numbers to be called or
{2} to produce numbers to be called, using a random or
sequential number generator—and to dial such
numbers.®

 

limited to dialing wholly random or sequential blocks of
numbers, but could be configured to dial a curated list.

5 Therefore, we decline to follow the Third Circuit's unreasoned

HNO|¥ | We also reject Crunch's argument that a
device cannot qualify as an ATDS unless it is fully
automatic, meaning that it must operate without any
human intervention whatsoever. By referring to the
relevant device as an "automatic telephone diating
system," Congress made clear that it was targeting
equipment that could engage in automatic dating, rather
than equipment that operated without any human
oversight or control. 47 U.S.C. § 227/a}(7) (emphasis
added); see ACA Int'l, 885 F.3d at 703 (“{Aluto’ in
autodialer—or, equivalently, ‘automatic’ in ‘automatic
telephone dialing system,’ 47 U.S.C. § 227(a}(1)—would
seem to envision non-manual dialing of telephone
numbers."). Common sense indicates that human
intervention of some sort is required before an
autodialer can begin making calls, whether turning on
the machine or initiating its functions. Congress was
clearly aware that, at the very least, a human has to flip
the switch on an ATDS. See The Automated Telephone
Consumer Protection Act of 1991, Hearing Before the
Subcomm. on Comme'ns of the Comm. on Commerce,
Sci, and Transp., 102nd Cong. 16 (1991) [*27]
{statement of Robert Bulmash, President, Private
Citizen, Inc.) (describing a pitch for autodialers in a
telemarketing magazine as stating: "You come home
from work[, and] turn on the machine, just like turning on
a radio."). Crunch does not dispute that the
Textmunication system dials numbers automatically,
and therefore it has the automatic dialing function
necessary to qualify as an ATDS, even though humans,
rather than machines, are needed to add phone
numbers to the Textmunication platform.

D

 

Because we read § 227/a)(7) to provide that the term

 

assumption that a device must be able to generate random or
sequential numbers in order to qualify as an ATDS.
Dominguez ex rel, Himself v. Yahoo, Inc., 894 F.3d 116, 120
(3d Cir, 2078) (stating, without explanation, that the plaintiffs
claims against Yahoo failed because he “cannot point to any
evidence that creates a genuine dispute of fact as to whether
[Yahoo's device} had the present capacity to function as an
autodialer by generating random or sequential telephone
numbers and dialing those numbers"). In making this
assumption, the Third Circuit failed to resolve the linguistic
probiem it identified in an unpublished opinion in the same
case, where it acknowledged that “it is unclear how a number
can be stored (as opposed to produced) using 'a random or

F. Apo’ 369, 372 0.7 (3d Cir, 2015}. Because the Third Circuit
merely avoided the interpretive questions raised by the
statutory definition of ATDS, its published opinion is
unpersuasive.

Anton Ewing

 

 

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.38 Page 38 of 49

Page 11 of 11
2018 U.S. App. LEXIS 26883, *27

"automatic telephone dialing system" means equipment
which has the capacity—(1) to store numbers to be
called or (2) to produce numbers to be called, using a
random or sequential number generator—and to dial
such numbers automatically (even if the system must be
turned on or triggered by a person), we conclude there
is a genuine issue of material fact as fo whether the
Textmunication system is an ATDS. The evidence in the
record shows that the Textmunication system stores
numbers and dials them automatically to send text
messages to a stored list of phone numbers as part of
scheduled campaigns. This is sufficient to survive
summary judgment.? Because [*28] the district court
did not have the benefit of ACA International or our
construction of the definition of ATDS, we vacate the
district court's ruling and remand it for further
proceedings.*® Each party shall bear its own costs on
appeal.

VACATED AND REMANDED.

 

 

End of Document

 

*Because we vacate the district court's decision on this
ground, we decline the reach the question whether the device
needs to have the current capacity to perform the required
functions or just the potential capacity to do sc. Cf Meyer v.
Portfolio Recovery Assocs. LLC, 707 F.3d 1036, 1043 (9th
Cir. 2072); Satterfield 569 F.3d at 951.

 

{We also vacate the district court's dismissal of Crunch's
motion to exclude Hansen's declaration as moot. The district
court based its ruling on its conclusion that there was no
dispute of material fact as to whether the Textmunication
system was an ATDS, and Hansen’s declaration could not
help create one. To the extent Hansen's declaration addresses
whether the Textmunication system calls automatically from a
stored list, it is relevant to the question whether the system
qualifies as an ATDS.

We DENY Marks's motion for judicial notice of two newspaper
articles. We “may judicially notice a fact that is not subject to
reasonable dispute because it: (1) is generally known within
the trial court's territorial jurisdiction; or (2) can be accurately
and readily determined from sources whose accuracy cannot
reasonably be questioned." Fed, R. Evid, 201(b). Because
Marks has not pointed to any judicially noticeable facts in
these articles, we decline to take judicial notice.

Anton Ewing

 

 
Case 3:19-cv-01172-CAB-BGS Document 1 Filed 06/21/19 PagelD.39 Page 39 of 49

Exhibit E

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.40 Page 40 of 49

JAMES EVERETT SHELTON,
Plaintiff (s)
Vv.
FAST ADVANCE FUNDING, LLC

Defendant(s),

APPEARANCES:

For the Plaintiff:

For Defendant:

Court Recorder:

Transcription Service:

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF PENNSYLVANIA

CIVIL CASE

Case No. 2:18-cv-02071
Philadelphia, Pennsylvania
May 1, 2019

Time 9:15 a.m. to 9:59 p.m.

TRANSCRIPT OF HEARING AND ORAL ARGUMENTS
BEFORE THE HONORABLE CHAD F. KENNEY
UNITED STATES DISTRICT COURT JUDGE

Bryan Anthony Reo, Esq.
Reo Law LLC

PO Box 5100

Mentor, OH 44061

John P. Hartiey, Esq.

Complete Business Solutions Group
20 N. 3rd Street

Philadelphia, PA 19106

Christopher Kurek
Clerk's Office
U.S. District Court

Precise Transcripts
45 N. Broad Street
Ridgewood, Nd 07450

Proceedings recorded by electronic sound recording; transcript
produced by transcription service.

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.41 Page 41 of 49

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

29

MR. HARTLEY: I do agree with you Your Honor.

THE COURT: Right.

MR. HARTLEY: It's just that --

THE COURT: So, where were you asking for
discovery on that issue all along, where was your client
all along to participate in this case? That’s a question
you have to ask your client, I wondered all along where
your client was in this case. Now they want to raise a
legal issue that requires some discovery, requires to ask
for discovery, now you come in and say, Judge it’s, it’s a
-- T want, I want my record, you had all this time to
create your record and make this argument, all this time
for me to, potentially, to decide this on summary
judgment, to go through all the, to go through all the law
and to make a decision, and now you don’t have your
record. And, that’s not on me, that’s not on the Court,
that’s on your client. And, I could see the attitude of
your client through your attorney in the Rule 16, that I’m
not going to just -- I’m, I’m -- we’re not doing anything
with this because we don’t believe in their case and it
looked as if they were like, because they’re serial
litigant. Well, the only way this, this act is going to
get any teeth in it at all is through a serial litigant.
So, I just don’t understand why your, your client took

that approach and it’s interesting to me from a visual

 

 

 
 

Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.42 Page 42 of 49

CERTIFICATE
I, Stephanie Garcia, court approved transcriber, certify that
the foregoing is a correct transcript from the official
electronic sound recording of the proceedings in the above-

entitled matter.

 

May 10, 2019

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.43

Exhibit F

Page 43 of 49
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.44 Page 44 of 49

Back to usage

Data, text & talk logs
Device: Anton Ewing | 619.719.9640

Billing period: Jun 10, 2019 - Present
Showing details for Talk usage

View details by: Talk

 

 

 

Totals for this billing period: 230calls | 954 minutes _ $0.00

 

 

 

Date / Time Contact Location Call Minutes Charge
Type ($)
06/21/2019 <e Toll Free = DT 2 0.00
10:05AM
06/21/2019 619.719.2680 INCOMING DT 1 0.00
09:21AM
06/21/2019 208.215.2537 COEURDALEN DT 1 0.00
09:05AM
06/21/2019 619.719.7862 INCOMING DT 1 0.00
07:07AM
06/21/2019 iene INCOMING DT 7 0.00
06:33AM
06/20/2019 ae INCOMING DT 27 0.00
08:37PM
06/20/2019 Gi INCOMING DT 7 0.00
06:42PM
06/20/2019 858.880.2447 SNDG MRMS_~ DT 1 0.00
05:57PM
06/20/2019 888.980.8227 INCOMING DT 8 0.00

05:01PM
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.45 Page 45 of 49

Date / Time Contact Location Call Minutes Charge
| Type —
06/20/2019 619.310.0069 INCOMING DT 1 . 0.00
03:50PM
06/20/2019 888.980.8227 INCOMING DT 4 0.00
03:20PM
06/20/2019 619.925.1040 INCOMING DT 2 0.00
02:59PM
06/20/2019 619.952.8517 INCOMING DT 20 0.00
02:29PM
06/20/2019 619.933.3846 INCOMING DT 14 0.00
02:12PM
06/20/2019 619.310.0069 INCOMING DT 7 0.00
01:40PM
06/20/2019 205.224.4466 INCOMING DT 3 0.00
01:33PM
06/20/2019 631.201.0703 INCOMING DT 1 0.00
12:58PM
06/20/2019 877.386.3464 INCOMING DT 1 0.00
12:52PM
06/20/2019 631.636.3976 INCOMING DT 1 0.00
12:51PM
06/20/2019 sir SNDG SNDG DT 1 0.00
42:03PM
06/20/2019 619.719.6127 INCOMING DT 1 0.00
11:38AM
06/20/2019 215.408.2800 INCOMING DT 5 0.00
11:28AM
06/20/2019 619.310.0069 INCOMING DT 8 0.00
11:01AM
06/20/2019 [aa SNDG SNDG DT 1 0.00
10:45AM
06/20/2019 619.924.1973 INCOMING DT 1 0.00
10:45AM
06/20/2019 7 INCOMING DT 2 0.00
09:44AM
06/20/2019 ‘jin—aiaaee LA JOLLA DT 7 0.00

09:36AM

 

 

 
Case 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.46 Page 46 of 49

Exhibit G

 
ony oO om fk WS NH =

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

pl

 

Se 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.47 Page 47 of 49
Case 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 Page!lD.759 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

ANTON EWING, et al., Case No.: 18cv1455-LAB (JLB)

att
Plaintiff, | EINDINGS AND ADMONITION
v. TO PLAINTIFF

OASIS MEDIA, LLC, et al., .
Defendant.

 

After affording Plaintiffs Anton Ewing notice and an opportunity to be heard,
the Court found that although he had been repeatedly ordered to obey Civil Local
Rule 83.4 (concerning civility and professionalism), he repeatedly violated this rule.
Ewing was discourteous and unprofessional when communicating with opposing
parties and counsel; he disparaged their intelligence, ethics, and behavior; and he
acted in a manner detrimental to the proper functioning of the judicial system.

Although Ewing has usually proceeded pro se, he is a frequent litigant, and
represents to the Court that he has a J.D. from the University of Arizona College
of Law. Despite his having legal training, the Court has repeatedly had to remind
or order him to familiarize himself with various rules and to obey them. He is not
in the same category as ordinary civil litigants whose unfamiliarity with applicable
rules is more excusable. See Doe v. City of Los Angeles, 2013 WL 6019121, at

18¢v1455-LAB (JLB)

 

 

 

 
ont oat &O NY —

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Ase 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.48 Page 48 of 49

Case 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.760 Page 2 of 3

“15 (C.D. Cal., Nov. 13, 2013); Phillips v. KIRO-TV, Inc., 817 F. Supp. 2d 1317,
1323 (W.D. Wash., 2011}. Although Civil Local Rule 83.4 refers to the duties of
attorneys, Ewing must treat it as applicable to him. He is ORDERED to read and
obey it. He is also ORDERED to read and obey Fed. R. Civ. P. 11.

Specifically, Ewing is ORDERED to be courteous and civil in all
communications with opposing counsel, parties, and third parties and to refrain
from disparaging their intelligence, ethics, or behavior. This includes making
accusations for improper purposes (such as to harass, delay, or embarrass) or
making any accusation without first confirming that it is accurate and supported by}
evidence. See Fed. R. Civ. P. 11{b)(1) and (3). In filings in this Court, he is
ORDERED not to attach or quote from private correspondence or other private
communications (including letters, emails, texts, or phone calls) between himself
and other parties or counsel, except as specifically authorized under applicable
rules or laws, or permitted by judicial officers of the Court. He is ORDERED to
refrain from making misrepresentations to opposing counsel or parties.

Several documents Ewing provided to the Court showed that he misleadingly
used the designation “JD” after his name, followed by a disclaimer mentioning
privilege and confidentiality, and citing legal authority.’ At the hearing, Ewing
represented to the Court that he had stopped using this designation and would not
resume doing so, and the Court takes him at his word. When communicating with

counsel, parties, or third parties in connection with litigation, Ewing is ORDERED

 

' Ewing offered the explanation that this was appropriate for his work as a tax
preparer. But the communications had nothing to do with tax preparation. In
context, this was likely to mislead recipients, especially non-lawyers, into believing
he was a lawyer. In one particularly egregious example, he did this when
discussing settlement with a non-lawyer. He inaccurately said the case was over

and had been resolved in his favor, apparently to convince his opponent to make
a quick payment.

18¢cv1455-LAB (JLB)

 

 

 

 

 
on oa rh wn =

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2/
28

ASE 3:19-cv-01172-CAB-BGS Document1 Filed 06/21/19 PagelD.49 Page 49 of 49
Case 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.761 Page 3 of 3

not use the designation “JD” after his name or otherwise suggest that he is an
attorney.
Fora period of 36 months from the date this order is issued, Ewing must file

a copy of this order along with any new pro se pleading he files in this District.

IT IS SO ORDERED.
Dated: May 29, 2019

laut Aba

Hon. Lafry Alan Burns
Chief United States District Judge

18¢v1455-LAB (JLB)

 

 

 

 

 
